Citation Nr: 1137872	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1978 to April 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied entitlement to service connection for depressive disorder.  

In support of his claim, the Veteran testified at the RO's office in San Juan, the Commonwealth of Puerto Rico (Travel Board hearing) held before the undersigned Veterans Law Judge (VLJ) in February 2010.

The Board notes that the issue on appeal was previously developed to include only depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in its July 2010 decision, the Board recharacterized the claim to include any acquired psychiatric disorder.

In July 2010, the Board remanded the psychiatric disorder claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development is complete.  The matter is returned to the Board for appellate review. 

The issue of service connection for a positive tuberculin skin test disorder was originally part of this appeal.  However, this issue was denied by the Board in its July 2010 decision.



FINDING OF FACT

The Veteran's acquired psychiatric disorder was not present during his period of active military service, is not shown to be causally or etiologically related to his active service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his military discharge.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 2008 letter was provided prior to the initial RO adjudication of his claim in November 2008.  Therefore, the Board finds that VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His personnel records and his post-service VA treatment records have been obtained.  The evidence of record does not suggest or establish that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  Therefore, VA does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  The Veteran has also been provided a VA examination and medical opinion regarding the etiology of his acquired psychiatric disorder.   38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
The Board acknowledges that the RO made several attempts to secure a copy of his STRs.  After several searches, the RO determined that the records were unavailable.  The Veteran was informed of the unavailability of these records in letters from the RO dated in September 2008 and October 2008.  In this letter, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation.  The Veteran did not respond to this letter.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Board is also satisfied as to substantial compliance with its July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, since 1990.  The RO obtained the records from this VAMC from November 1999 to December 2005.  However, in a September 2010 statement, the VAMC reported that they did not have any records in their possession pertaining to the Veteran prior to 1999.  The remand also included providing the Veteran with a VA examination.  This examination was provided in September 2010.  Finally, the RO readjudicated the Veteran's claim in a recent Supplemental Statement of the Case (SSOC) dated in July 2011.  Thus, the Board finds that there has been substantial compliance with its July 2010 remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in service if they become manifest to a degree on 10 percent or more within one year of the appellant's final separation from active military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using presumption of service incurrence, if applicable.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it.  Without this minimum level of proof, there is no valid claim.).

Here, the Veteran has the required current diagnosis of depressive disorder from his September 2010 VA examination report.  Therefore, the Veteran has a current diagnosis for the purposes of establishing service connection.

Therefore, the determinative issue is whether the Veteran's acquired psychiatric disorder is attributable to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, the RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  In order to compensate for his missing STRs, the Veteran testified at a hearing before the undersigned VLJ in February 2010.  At the hearing, the Veteran indicated that shortly after his military discharge, he developed his depressive disorder.  

Based on these lay assertions, VA afforded the Veteran a VA examination in September 2010.  The VA examiner, following an examination of the Veteran, a conversation with the Veteran, and a review of the claims file, concluded that the Veteran's current "neuropsychiatric condition is not caused by or a result of his military service."  In supporting this conclusion, the VA examiner indicated that there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to his military service, during his military service, or within one year of his military discharge.  The VA examiner also stated that the Veteran first sought psychiatric care in 2005, which was more than two decades after the Veteran's military discharge and after he was dismissed from his job.

The claims file, including the VA treatment records, does not contain any objective medical information that would refute these medical findings, statements or opinions.

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him or anyone else for that matter, have attributed his current acquired psychiatric disorder to his active military service.  

The Board has also considered the Veteran's lay statements, including testimony presented at his personal hearing.  While the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his current acquired psychiatric disorder began during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his acquired psychiatric disorder to be credible, since the Veteran was first treated for his psychiatric disorder in 2005, more than 20 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be not credible because they are inconsistent with the evidence of record, which fails to show psychiatric treatment or complaints immediately following his military discharge.  Additionally, a physician has examined the Veteran and reviewed the claims file and determined that, in contrast to the Veteran's lay assertions, his current acquired psychiatric disorder is not related to his active military service.

Thus, for the reasons set forth above, the Board finds that the Veteran's lay statements that his psychiatric symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for an acquired psychiatric disorder.  

In addition, since there is no objective medical evidence establishing the presence of psychosis within the one-year presumptive period after the Veteran's military service ended in 1984, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's acquired psychiatric disorder is unrelated to his active military service, than the Veteran's own statements in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.



ORDER

The claim for service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


